Citation Nr: 0702888	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-15 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability evaluation greater 
than 30 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an initial disability evaluation greater 
than 20 percent for residuals of a shell fragment wound (SFW) 
to the right leg, muscle group XI (hereafter "muscle 
disability").  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 to August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


FINDINGS OF FACT

1.  The veteran's PTSD symptoms cause occupational and social 
impairment with reduced reliability and productivity.  

2.  The veteran's muscle disability is not severe.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 (2006).

2.  The criteria for an increased rating for a muscle 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.73, DC 5311 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected PTSD, currently evaluated as 30 
percent disabling under DC 9411, PTSD.  38 C.F.R. § 4.130.  
The diagnostic criteria set forth in The American Psychiatric 
Association: Diagnostic and Statistical Manual Of Mental 
Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have 
been adopted by the VA.  38 C.F.R. § 4.125.  According to the 
DSM-IV criteria, a 30 percent rating is warranted when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal) due to symptoms such as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  

The next higher rating of 50 percent is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) score.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DSM-IV at 32).  According to DSM-IV, a GAF 
score of 50 indicates serious symptoms or any serious 
impairment in social, occupational, or school functioning.  A 
GAF score of 51 indicates moderate symptoms or moderate 
difficulty in social, occupation, or school functioning.  

The veteran underwent a VA PTSD examination in June 2005.  
The veteran appeared hesitant and nervous, with mildly 
fidgety motor behavior.  The examiner noted that this was 
consistent with the previous PTSD examination.  The veteran 
became briefly tearful when discussing chronic problems with 
emotional distress and his inability to form close 
relationships with his family.  

The veteran reported being married twice, both marriages 
ending in divorce.  He took full responsibility for the 
failure of both marriages because he couldn't form close 
relationships with his wives and could not trust them.  He 
had four adult children with whom he had varying degrees of 
contact.  He spoke to his eldest son "every once in a 
while," his other son called him once a week, his youngest 
daughter called him "on a regular basis", and his eldest 
daughter and her two children lived with him.  The veteran 
described maintaining "fair" relationships with his 
children and grandchildren, but noted that he kept to himself 
because he didn't want to be close to people and he didn't 
feel like he had anything to offer.  He had increasingly 
regular telephone contact with his three sisters.  
Previously, the veteran stated that he could go as long as 
six months without speaking to them, but they began 
initiating contact with him.  

The veteran worked full time at a tire factory until December 
2004, when he quit his job in anticipation of being fired due 
to excessive absenteeism.  The veteran stated that he missed 
work due to anxiety and a desire not to be around people.  At 
home, the veteran independently provided for his self-care 
and daily living activities.  He and his daughter shared 
household chores, but his daughter did most of the shopping.  
The veteran went shopping only if it was for a specific item 
that he could buy and return home immediately.  He preferred 
to shop late at night or early in the morning to avoid 
crowds.  The veteran mowed the lawn, but did not stay outside 
to do other tasks because he didn't want to talk to his 
neighbors.  

The veteran complained of chronic depression, anxiety, and 
having a "not caring, negative mood."  The veteran reported 
intrusive thoughts of his combat experiences in Vietnam.  The 
thoughts were often triggered by physical discomfort.  He 
reported nightmares, but denied flashbacks.  He avoided war 
movies, watched media coverage of the current war in Iraq, 
but described it as distressing.  The veteran stated that he 
lost interest in activities he previously enjoyed, such as 
sports, and that he currently had no hobbies other than 
watching television.  The veteran complained of 
hypervigilance and had an exaggerated startle response to 
loud noises or being approached from behind.  He also stated 
he had anxiety attacks.  

Upon examination, the veteran was alert and fully oriented.  
His speech was delivered in a moderate tone with a somewhat 
halting pace.  The content of his speech was logical, 
coherent, and goal-directed.  No delusional material was 
observed by the examiner.  There was no evidence of speech, 
thought, or perceptual disturbances.  His memory was intact.  
His insight was fair and his judgment was intact.  The 
veteran denied suicidal and homicidal ideation, though he 
admitted to having passive suicidal thoughts such as others 
being better off without him.  His mood was dysphoric and his 
affect was anxious.  

The examiner concluded that the veteran had persistent 
reexperiencing of traumatic events, persistent avoidance of 
combat-related stimuli, numbing of general responsiveness, 
and persistent symptoms of increased arousal.  The examiner 
provided a diagnosis of chronic PTSD with depressive features 
and opined that the veteran's social and occupational 
function "likely is at least moderately impaired" by his 
PTSD.  The examiner assigned a GAF score of 50-51, which was 
lower than the GAF score from the veteran's previous PTSD 
examination.  

In March 2004, the veteran underwent a VA PTSD examination.  
As it was an initial service connection examination, there 
was not a lengthy discussion of his symptoms.  He complained 
of impairment at work, nightmares, and intrusive thoughts of 
Vietnam.  He avoided crowds and shopping.  Upon examination, 
the veteran was alert and fully oriented.  He was hesitant, 
nervous, and spoke with a tremulous voice.  His psychomotor 
activity was normal.  His affect was blunted, his mood was 
anxious and dysphoric.  He had occasional passive suicidal 
thoughts, but no active suicidal or homicidal ideation.  
There was no evidence of psychosis and his insight was fair.  
The examiner diagnosed the veteran with mild PTSD and 
assigned a GAF score of 55.  The examiner concluded that the 
veteran was suffering from some milder symptoms of PTSD which 
imposed a mild restriction on his social and occupational 
functioning.  

The evidence discussed above shows that the veteran's PTSD 
symptoms have worsened to the extent that his disability 
meets the criteria for a 50 percent evaluation.  At his June 
2005 examination, the veteran reported that he quit his job 
in anticipation of being fired due to excessive absenteeism.  
He estimated that between March and December 2004, he missed 
at least 90 days of work.  The veteran stated that he 
couldn't go to work because of his anxiety.  Sometimes, he 
drove to work, parked his car, felt overwhelmed, and drove 
home.  This behavior indicates impairment to the extent that 
his reliability and productivity is reduced.  

Additionally, the veteran has been divorced twice, and blames 
himself for the failure of both marriages.  He is in contact 
with his children and sisters, but the veteran is not 
proactive in initiating contact; his family members call him 
on the phone and he speaks with them.  

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's PTSD more closely 
approximates a 50 percent rating.  38 C.F.R. § 4.7.  

In adjudicating this claim, the Board has considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'" Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

Based on the above, the Board finds that the evidence 
supports a 50 percent evaluation for PTSD.  The appeal is 
granted.  

The veteran's PTSD symptoms meet the criteria for a 50 
percent evaluation, but not a 70 percent evaluation.  A 70 
percent evaluation is warranted when there is occupational 
and social impairment with deficiencies in most areas such as 
work, family relations, judgment, thinking, or mood, due to 
symptoms such as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

The veteran is able to maintain and establish some effective 
relationships, such as with his children and sisters.  The 
evidence does not show any finding of judgment, thinking, or 
mood deficiencies.  There is no medical evidence of record to 
support a finding that the veteran has social and 
occupational impairment with deficiencies in most areas.  
Therefore, he is not entitled to a 70 percent evaluation.  
The Board finds that the examinations cited above would 
provide evidence against a finding of a 70 percent 
evaluation. 

In deciding the veteran's claim the Board has considered the 
determination in Fenderson v. West, 12 Vet. App. 119 (1999), 
and whether the veteran is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the U.S. Court of 
Appeals for Veterans Claims (Court) held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period (as in this case). Id. at 126.  

The Board does not find evidence that the veteran's disorder 
should be increased to 70 percent for any other separate 
period based on the facts found during the whole appeal 
period.  The evidence of record from the day the veteran 
filed the claim to the present supports the conclusion that 
the veteran is not entitled to additional increased 
compensation during any time within the appeal period beyond 
50 percent. 

The veteran also asserts that he is entitled to a higher 
rating for his service-connected muscle disability, currently 
evaluated as 20 percent disabling under DC 5311, Group XI 
(function: propulsion).  38 C.F.R. § 4.73.  The cardinal 
signs of a muscle disability are defined in 38 C.F.R. 
§ 4.56(c), which lists them as "loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement."  38 C.F.R. 
§ 4.56(c).  

Under DC 5311, a 20 percent rating is warranted for 
moderately severe disability.  A 30 percent rating is 
warranted for severe disability.  VA defines the terms 
"slight," "moderate," "moderately severe," and "severe" 
for the evaluation of muscle disabilities.  For a moderately 
severe disability, the type of injury would be a "through 
and through or deep penetrating wound by small high velocity 
missile or large low velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring."  38 C.F.R. § 4.56(d)(3)(i).  The 
history and complaint would show "service department record 
or other evidence showing hospitalization for a prolonged 
period for treatment of the wound," with report of 
consistent complaint of the cardinal signs and symptoms of 
muscle disability, as discussed above, and, if present, the 
inability to keep up with employment requirements.  38 C.F.R. 
§ 4.56(d)(3)(ii).  Objective findings would indicate entrance 
and exit (if present) scars indicating the track of the 
missile through one or more muscle groups.  There would also 
be "indications of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with sound side."  
Strength and endurance tests would demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3)(iii).  

For a severe disability, the type of injury would be a 
"through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring."  
38 C.F.R. § 4.56(d)(4)(i).  The history and complaint would 
show "service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound," with report of consistent complaint of the cardinal 
signs of muscle disability, as discussed above, but worse 
than shown for moderately severe muscle injuries, and if 
present, evidence of inability to keep up with work 
requirements.  38 C.F.R. § 4.56(d)(4)(ii).  Objective 
findings would indicate ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in the missile track.  
Palpation would show "loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area."  Tests of 
strength, endurance, or coordinated movements would indicate 
severe impairment of function when compared to corresponding 
muscles of the injured side.  If present, the following would 
also be signs of severe muscle disability: (1) x-ray evidence 
of minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile; (2) 
adhesion of scar to one of the long bones, with epithelial 
sealing over the bone rather than true skin covering an area 
where the bone is normally protected by muscle; (3) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (4) visible or measurable 
atrophy; (5) atrophy of muscle groups not in the track of the 
missile; and (6) induration or atrophy of an entire muscle 
following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4)(iii).  

In June 2005, the veteran underwent a VA muscles examination.  
The examiner reviewed the claims folder, including the 
medical documentation of the veteran's SFW.  At the 
examination, the veteran reported intermittent pain in the 
buttocks bilaterally.  Both lower extremities became 
fatigued, with the right being worse than the left.  He had 
ongoing discomfort with flare-ups and pain 24 hours a day, 7 
days a week.  He reported occasional edema in his right leg.  

The veteran denied post-service muscle injuries.  He had 
scars on both lower extremities from the booby trap he 
stepped on in Vietnam.  His right lower extremity was worse 
than his left.  His right ankle bothered him all the time and 
prolonged walking or standing exacerbated his symptoms.  The 
veteran stated that sometimes he did not like any covering or 
fabric touching his right ankle.  He foot became fatigued 
while driving.  More often than not, the veteran said his 
right ankle swelled and was not relieved by elevation of the 
lower extremity. 

Upon examination, there were large palpable clusters of 
varicosities on both of the veteran's ankles, the dorsum of 
both feet and scarred areas on both posterior calves.  The 
varicosities were worse on the right lower extremity.  The 
veteran's pedal pulses were positive and the posterior tibial 
pulses were palpable to the dependent position.  The veteran 
had onychomycosis of all his toenails on both feet.  The 
veteran could feel dull and sharp sensations on both lower 
extremities.  

The veteran's right ankle dorsiflexion was 0 to 10 degrees 
consistently with repeated testing.  Normal dorsiflexion is 0 
to 20 degrees.  His plantar flexion was 0 to 10 degrees with 
repetitive testing.  Normal plantar flexion is 0 to 45 
degrees.  He had fatigue and discomfort on movement of his 
right foot.  His right knee flexion was 0 to 130 degrees.  
The strengths of his thighs, hips, and feet were 5/5.  

The veteran had two scars on the lateral aspect of his right 
knee.  One was 5 centimeters by 1 centimeter and the other 
was 3 centimeters by 1 centimeter.  He also had a vertical 
scar measuring 6 centimeters by .3 centimeters on the 
anterior-lateral aspect of his right calf.  He had a raised, 
tender area on his right ankle that measured 2.5 centimeters 
by .5 centimeters.  

The veteran had x-rays taken at his examination.  Muscle 
group XI was affected.  No other muscle groups were listed.  
An x-ray of the right ankle showed that there was shrapnel in 
the soft tissues ventral to the distal tibia.  Small metallic 
fragment was also seen at the right calcaneus posteriorly.  
No acute bony or soft tissue abnormalities were present.  

The examiner concluded that the veteran had limited plantar 
flexion, his dorsal flexion was within normal limits, knee 
flexion was unremarkable, and that his strength was normal in 
both lower extremities.  The examiner noted that prolonged 
standing and sitting could exacerbate the veteran's symptoms.  

In March 2004, the veteran underwent a VA muscle examination.  
The examiner described and measured the veteran's scars and 
stated that they were all well healed, nontender, and caused 
no limitation of motion.  The veteran's right ankle 
dorsiflexion was 0 to 10 degrees, plantar flexion was 0 to 35 
degrees, and the veteran complained of pain on ankle motion.  
The examiner stated that the veteran had a history of 
shortening of the Achilles tendon in his foot and that his 
injuries were related to muscle group XI.  

The veteran's service medical records (SMRs) indicate that he 
sustained a SFW in March 1970.  The record shows that the 
veteran's wounds were debrided on multiple occasions.  A May 
1970 SMR states that there was no neurovascular deficit.  He 
underwent delayed primary closure in his wounds in April 
1970.  His wounds healed well and his sutures were removed at 
the same facility where he received them.  Upon examination 
in May 1970, the veteran was in no distress.  There were 
multiple healed SFWs.  There was one area in the lateral 
aspect of the right ankle which had not healed completely and 
had an open area of about 1.5 centimeters.  It was 
granulating.  He had no bruits or thrills and had good pedal 
pulses.  The veteran's urinalysis was normal.  He was treated 
with debridements and Betadine dressing and appeared to be 
"healing very well."  There was some shortness of the 
Achilles tendon and the veteran was treated with physical 
therapy and placed on 14 days of convalescent leave.  Upon 
returning to duty, he walked unassisted without difficulty 
but with a mild limp, secondary to shortening of Achilles 
tendon.  The May 1970 report noted pitting edema in the lower 
right extremity and the veteran was given elastic stockings.  
It was recommended that the veteran return to limited active 
duty, with provisions that he not stand very long.  

The evidence of record does not show that the veteran has a 
severe muscle disability.  The veteran's SMRs show 
debridement as one of the treatments, but there is no current 
evidence of residuals of debridement.  There is no evidence 
of prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  The evidence does not show that the 
veteran was hospitalized in service for a prolonged period of 
time for treatment.  He reported a convalescence period of 14 
days, after which he was sent back to active duty with a 
limited profile due to pitting edema of the right lower 
extremity.  There is no evidence of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles.  
There is no evidence of decreased strength or endurance.  In 
fact, both VA muscle examinations show that the veteran had 
5/5 strength in the muscles injured by the SFW, providing 
highly probative medical evidence against this claim.

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's muscle disability does 
not more closely approximate a 30 percent rating.  38 C.F.R. 
§ 4.7.  Therefore, the preponderance of the evidence against 
this claim.  38 C.F.R. § 4.3.  The appeal is denied.  

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a 30 percent 
evaluation have not been met at any time to warrant a staged 
rating.  Simply stated, the Board does not find evidence that 
the veteran's disability evaluation should be increased for 
any separate period based on the facts found during the 
appeal period.  The evidence of record from the day the 
veteran filed his claim to the present supports the 
conclusion that he is not entitled to increased compensation 
during any time within the appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 50 percent for PTSD and 20 percent for a 
muscle disability.  38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in December 2003, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The December 2003 
VCAA letter does not specifically ask the veteran to provide 
any evidence in his possession that pertains to the claim. 
Id. at 120-21.  However, the VCAA text provided in a July 
2004 notice of disagreement response letter did make the 
specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
December 2003 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant the 
veteran's claim for an increased evaluation for a muscle 
disability.  With regards to the PTSD claim being granted, 
the RO will be responsible for addressing any notice defect 
with respect to the effective date element when effectuating 
the award.  
With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

A 50 percent evaluation for PTSD is granted.  

An increased initial evaluation for a muscle disability is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


